1    XAVIER BECERRA
     Attorney General of California
2    MARK BECKINGTON
     Supervising Deputy Attorney General
3    JENNIFER E. ROSENBERG
     Deputy Attorney General
4    State Bar No. 275496
       300 South Spring Street, Suite 1702
5      Los Angeles, CA 90013
       Telephone: (213) 269-6617
6      Fax: (916) 731-2124
       E-mail: Jennifer.Rosenberg@doj.ca.gov
7    Attorneys for Defendants Xavier Becerra, in
     his official capacity as Attorney General of
8    the State of California, and Luis Lopez,
     in his official capacity as Director of
9    the Department of Justice Bureau of
     Firearms
10
                      IN THE UNITED STATES DISTRICT COURT
11
                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
12
13
14
15   Matthew Jones, et al.,                       3:19-cv-01226-L-AHG
16                                  Plaintiffs,
17               v.                               JOINT MOTION FOR
                                                  MODIFICATION OF
18                                                SCHEDULING ORDER
     Xavier Becerra, in his official capacity
19   as Attorney General of the State of      Dept:            5B
     California, et al.,
20                                            Judge:           The Honorable M. James
                                 Defendants.                   Lorenz and Magistrate
21                                                             Judge Alison H. Goddard
22                                                Final Pretrial Conference
                                                  Date:         June 25, 2021
23
                                                  Action
24                                                Filed:      July 1, 2019
25                                                First Amended Complaint
                                                  Filed:     July 30, 2019
26
                                                  Second Amended Complaint
27                                                Filed:   November 8, 2019
28

                      Joint Motion for Modification of Scheduling Order (3:19-cv-01226-L-AHG)
1          Plaintiffs Matthew Jones, et al., and Defendants Xavier Becerra (in his
2    official capacity as Attorney General of the State of California) and Luis Lopez (in
3    his official capacity as Director of the Department of Justice Bureau of Firearms),1
4    through their respective counsel of record, and pursuant to Civil Local Rules 7.1 and
5    7.2, hereby jointly move the Court for modification of the Scheduling Order
6    Regulating Discovery and Other Pre-Trial Proceedings. ECF No. 15. This Motion
7    is supported by the declaration of Jennifer E. Rosenberg, filed concurrently
8    herewith. The parties have not previously sought modification of the Court’s
9    Scheduling Order. Good cause exists for the requested modification.
10   I.        RELEVANT PROCEDURAL BACKGROUND
11             Plaintiffs filed their initial complaint on July 1, 2019. ECF No. 1.
12   Plaintiffs filed their First Amended Complaint for Declaratory and Injunctive Relief
13   (FAC) on July 30, 2019 and served the FAC and summons on August 1, 2019. ECF
14   No. 3; ECF No. 5 at 1, n.2. A case management conference was held before
15   Magistrate Judge Goddard on October 9, 2019, ECF No. 15 at 1, and thereafter,
16   Plaintiffs filed a Second Amendment Complaint adding allegations related to
17   amendments made to Penal Code §27510, the statute challenged in this matter, that
18   Governor Newsom signed into law in October 2019, ECF No. 20.
19         Plaintiffs then filed a motion for a preliminary injunction on November 12,
20   2019, which Defendants opposed. ECF Nos. 21 & 25. Briefing was completed on
21   the motion and related evidentiary objections in early February of this year, and the
22   Court did not request a hearing on the motion. See ECF Nos. 52, 52-1, 53. The
23   parties await a ruling on the preliminary injunction motion.
24   II.       GOOD CAUSE EXISTS TO MODIFY THE SCHEDULING ORDER
25         In the Joint Case Management Statement the parties filed in advance of the
26   October 9, 2019 case management conference with Magistrate Judge Goddard, as
27         1
            Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Director
     Luis Lopez is automatically substituted as a defendant in this matter in place of his
28   predecessor, former Acting Director Brent E. Orick.
                                                 1
                        Joint Motion for Modification of Scheduling Order (3:19-cv-01226-L-AHG)
1    well as during the case management conference, the parties notified the Court that
2    they planned to wait to conduct discovery until after resolution of Plaintiffs’
3    preliminary injunction motion, and proffered the joint view that it would be
4    premature to set a discovery schedule until after resolution of that motion. ECF No.
5    11 at 13, 20, 22. Nonetheless, in accordance with the directions in Magistrate Judge
6    Goddard’s ENE order, the parties proposed in their Joint Case Management
7    Statement a set of discovery and pre-trial deadlines tied to resolution of the
8    preliminary injunction motion. Id. at 22-23 [the parties assuming at that time, for
9    purposes of proposing dates, that the preliminary injunction motion would be heard
10   and resolved in early 2020].
11         The Court’s Scheduling Order issued after the case management conference
12   set the following original deadlines this matter, ECF No. 15:
13
14    Action                                                       Deadline
            Close of fact discovery                                September 23, 2020
15          Expert witness designations to be made in writing      November 9, 2020
16          Compliance with disclosure obligations under
            Federal Rule of Civil Procedure 26(a)(2)(A) and
17          (B)
18          Exchange of rebuttal expert witnesses                  December 9, 2020
19          Supplementation of parties’ disclosures regarding
            contradictory or rebuttal evidence under Rule
20          26(a)(2)(D)
21          Expert discovery to be completed                       January 8, 2021
            All pretrial motions, other than motions in limine,    March 12, 2021
22          to be filed
23          Mandatory settlement conference                        May 13, 2021
            Plaintiffs’ written settlement proposal to be served   April 22, 2021
24
            In-person or telephonic meet-and-confer regarding      No later than April 29,
25          settlement offer to be held                            2021
26          Defendants’ written response to settlement
            proposal to be made in writing, prior to the meet-
27          and-confer
28
                                                2
                       Joint Motion for Modification of Scheduling Order (3:19-cv-01226-L-AHG)
1           Each party to serve and lodge settlement                May 3, 2021
2           conference statement
            Optional confidential settlement letter may be          May 3, 2021
3           lodged for Court’s review
4           Compliance with Rule 26(a)(3) pre-trial disclosure      May 28, 2021
            requirements in advance of final pre-trial
5
            conference
6           Parties to meet and take action required by Local       June 4, 2021
7           Rule 16.1(f)(4)
            Plaintiffs to provide defendants with draft             June 11, 2021
8           proposed final pretrial order for review and
9           approval
            The proposed final pretrial conference order,           June 18, 2021
10          including objections to Rule 26(a)(3) pretrial
11          disclosures, shall be served and lodged with Judge
            Lorenz
12                                                                  June 25, 2021 at 10:30
            Final pretrial conference
13                                                                  a.m.
14         At present, the preliminary injunction motion is not yet resolved, and the first
15   of the discovery and pre-trial deadlines set by the Court’s Scheduling Order—the
16   close of fact discovery in September 2020—is approaching.
17         In addition, in the time since the Court issued its Scheduling Order and the
18   parties completed briefing on Plaintiffs’ motion for preliminary injunction, the
19   nation and Southern California in particular have experienced unprecedented
20   impacts on the court systems, legal practice, and daily life related to the COVID-19
21   pandemic. The pandemic has had, and will continue to have, practical consequences
22   for litigants, including the parties here; among other things, the parties and their
23   counsel will need to adjust their discovery approaches to accommodate remote
24   depositions and the needs of any witnesses or counsel with particular health risks.
25         Counsel for the parties have met and conferred, and counsel for Defendants
26   have stated that, given the approach of discovery deadlines and the pandemic-related
27   challenges noted above, they now plan to commence discovery before a ruling on
28
                                                 3
                        Joint Motion for Modification of Scheduling Order (3:19-cv-01226-L-AHG)
1    the preliminary injunction motion issues. The parties agree that the current
2    scheduling order setting the close of fact discovery on September 23, 2020 should
3    be adjusted to provide sufficient time for the parties to complete fact and expert
4    discovery in an efficient manner, to avoid any undue prejudice that might result
5    from the parties’ prior good faith decision to commence discovery after a ruling on
6    the preliminary injunction motion, and to otherwise efficiently manage the
7    discovery process. Therefore, the parties jointly request modification of the current
8    Scheduling Order to extend deadlines by approximately 6-8 weeks. The parties
9    believe this will allow sufficient time to complete written fact discovery, depositions
10   of non-experts, and expert witness discovery.
11         WHEREFORE:
12         The parties hereby jointly request that the Court issue an order modifying the
13   scheduling order as follows:
14
15    Action                                    Original Deadline New Deadline
            Close of fact discovery             September 23, 2020 November 6, 2020
16          Expert witness designations to      November 9, 2020 January 8, 2021
17          be made in writing
            Compliance with disclosure
18          obligations under Federal Rule
19          of Civil Procedure 26(a)(2)(A)
            and (B)
20
            Exchange of rebuttal expert         December 9, 2020        February 8, 2021
21          witnesses
22          Supplementation of parties’
            disclosures regarding
23          contradictory or rebuttal
24          evidence under Rule 26(a)(2)(D)
            Expert discovery to be              January 8, 2021         February 26, 2021
25          completed
26          All pretrial motions, other than    March 12, 2021          April 28, 2021
            motions in limine, to be filed
27          Mandatory settlement                May 13, 2021            June 24, 2021
28          conference
                                                4
                       Joint Motion for Modification of Scheduling Order (3:19-cv-01226-L-AHG)
1           Plaintiffs’ written settlement       April 22, 2021         June 3, 2021
2           proposal to be served
            In-person or telephonic meet-        No later than April    No later than June
3           and-confer regarding settlement      29, 2021               10, 2021
4           offer to be held
            Defendants’ written response to
5
            settlement proposal to be made
6           in writing, prior to the meet-and-
            confer
7
            Each party to serve and lodge        May 3, 2021            June 16, 2021
8           settlement conference statement
9           Optional confidential settlement     May 3, 2021            June 16, 2021
            letter may be lodged for Court’s
10          review
11          Compliance with Rule 26(a)(3)        May 28, 2021           July 9, 2021
            pre-trial disclosure requirements
12          in advance of final pre-trial
13          conference
            Parties to meet and take action      June 4, 2021           July 16, 2021
14
            required by Local Rule
15          \16.1(f)(4)
            Plaintiffs to provide defendants     June 11, 2021          July 23, 2021
16
            with draft proposed final pretrial
17          order for review and approval
18          The proposed final pretrial          June 18, 2021          July 30, 2021
            conference order, including
19          objections to Rule 26(a)(3)
20          pretrial disclosures, shall be
            served and lodged with Judge
21          Lorenz
22          Final pretrial conference            June 25, 2021 at       August 6, 2021 at
                                                 10:30 a.m.             10:30 a.m.
23
24         Although the parties do not anticipate seeking further modification in the
25   future, they also jointly request that the Court’s order modifying the Scheduling
26   Order reserve the parties’ ability to seek the Court’s approval of further
27   modifications for good cause should the need to do so arise.
28
                                                 5
                       Joint Motion for Modification of Scheduling Order (3:19-cv-01226-L-AHG)
1           A proposed order will be lodged with the Court conctm·ently with submission
2    of this Joint Motion.
3
4
     Dated: July 16, 2020                            Respectfully Submitted,
5
                                                     XAVIER BECERRA
 6                                                   Attorn� General of California
                                                     MARK BECKINGTON
 7                                                   Supervising Deputy Attorney General
 8
 9
10                                                   JENNIFER E. ROSENBERG
                                                     Deputy Attorney General
11                                                   Attorneys for Def?ndants Xavier
                                                     Becerra, in his official cayacity as
12                                                   Attorney General of the State of
                                                     California, and Luis Lopez, in his
13                                                   official capacity as Director of
                                                     tli.e Department of Justice Bureau of
14                                                   Firearms
15
                                                     DILLON LAW GROUP, APC
16
17
18
19
                                                 ��/  ORN�
                                                     Attorney for Plaintiffs
20   SA2019103398
     63427397 2.docx
21
22
23
24
25
26
27
28
                                                 6
                        Joint Motion for Modification of Scheduling Order (3:19-cv-01226-L-AHG)
